                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

ARTHUR FERRO,

       Plaintiff,

v.                                                                     Civ. No. 18-223 GJF/SMV

BOARD OF COUNTY COMMISSIONERS
OF CURRY COUNTY and KENNETH LACEY,

       Defendants.

                                            ORDER

       THIS MATTER came before the Court on Plaintiff’s “Motion to Strike Reply”

(“Motion”) [ECF No. 63]. The Court has considered the Plaintiff’s Motion, the applicable law,

and the oral argument on the matter on December 10, 2018. At the conclusion of the hearing, the

Court reasoned that the Local Rules expressly authorize the equivalent of a motion, response, and

reply when one party is objecting to a non-dispositive decision by a pretrial magistrate judge. See

D.N.M.LR-Civ. 72.1. Because a discovery order is the quintessential example of a non-dispositive

decision, Local Rule 72 controls.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion is DENIED for the reasons

stated on the record.

       IT IS SO ORDERED.




                                             _______________________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by Consent




                                                1
